UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Commission file number: 000-10210 TREE TOP INDUSTRIES, INC. Nevada 83-0250943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 511 Sixth Avenue, Suite 800, New York, New York (Address of principal executive offices) (Zip Code) (775)261-3728 Registrant’s telephone number, including area code: Securities Registered Pursuant to Section12(b) of the Act: None Securities Registered Pursuant to Section12(g) of the Act: Common Shares, par value $0.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant: (1)hasfiled all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (all as defined in Rule 12b-2 of the Act). LargeAcceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $58,249,000 as of March 31, 2010 (computed by reference to the last sale price of a share of the registrant’s common stock on that date as reported byFinancial Industry Regulatory Authority Bulletin Board). There were 130,994,100 shares outstanding of the registrant’s common stock as of March 31, 2010 Table of Contents PART I Item 1. Business 1 Item 2. Properties 5 Item 3. Legal Proceeding 5 Item 4. Submission of Matters to a Vote of Security Holders 5 PART II Item 5. Market for the Registrant's Common Equity and Related Shareholder Matters and Issuer Purchase of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 8. Financial Statements and Supplementary Data 9 PART III Item 9. Controls and Procedures 32 Item 10. Directors and Executive Officers of the Registrant 34 Item 11. Executive Compensation 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 40 Item 13. Certain Relationships and Related Transactions 41 Item 14. Principal Accounting Fees and Services 41 Item 15. Exhibits, Financial Statements Schedules 42 Signatures 43 Certifications 44 PART I ITEM 1.BUSINESS General Tree Top Industries, Inc. (“TTI”, “Tree Top”, “we”. “our”, “us”, “the Company”, “management”) is a Nevada corporation that owns 100% of the issued and outstanding stock of BioEnergy Applied Technologies, Inc.(“BAT”).BAT is the originator ofvarious proprietary, clean-tech, environmentally friendly technologies and intellectual properties in the areas of hazardous waste destruction, energetic materials, chemical recycling processes, and coal gasification. BAT also maintains unique electrolytic technology that simplifies the production of bio fuels, specifically biodiesel and its byproducts.The Company also owns NetThruster, Inc., a Nevada corporation (“NetThruster”), which was formally known as Ludicrous, Inc. (“Ludicrous”).Tree Top was previously known as GoHealth.MD, Inc. (“GoHealth”).GoHealth was incorporated in Nevada in May 2000.GoHealth was a web based resource provider for certain alternative health-care oriented professionals. In January 2002, GoHealth. ceased these operations. Tree Top continued to exist as a public company with no active operations until 2007. Effective August 12, 2009, Tree Top completed a stock exchange with BAT, BioEnergy Systems Management Inc., Wimase Limitedand Energetic Systems Inc., LLC.Tree Top acquired all of the issued and outstanding shares of BAT.BAT is now a wholly-owned subsidiary of Tree Top. Tree Top issued 3,500,000 shares of its common stock, par value $.001 per share, to the Stockholders in exchange for the transfer of all of the issued and outstanding shares of common stock of BAT by the Stockholders. BAT was acquired to exploit its key intellectual properties, which have been applied to the construction of systems and equipment designed to facilitate the destruction of pharmaceutical, medical, biological, chemical, red bag and other hazardous wastes, with clean reusable energy produced as a byproduct.The system utilizes cold plasma technology to initiate a chemical reaction inside the unit.The chemical reaction causes enough heat to facilitate the waste destruction, resulting in a drastically reduced carbon footprint, as noincineration is needed. The energy needed to start the process is the equivalent of only five light bulbs, resulting in a significantly lower cost of operation.The unit is relatively compact, can be retrofitted into existing structures or made mobile for smaller venues, and can be scaled up to meet the hazardous waste destruction needs of almost any user. Tree Top is actively engaged in developing a business platform to showcase the BAT technologies, and will spend the majority of its resources in support of this opportunity. NetThruster was formed to be a provider of high-performance content delivery network(“CDN”) services. The technology was designed to deliver content for traditional and emerging media companies, or content providers, including businesses operating in the television, music, radio, newspaper, magazine, movie, video game and software industries. NetThruster’s delivery solution specifically handles the demanding requirements of delivering rich media content over the Internet. This solution should enable content providers and aggregators to provide their end-users with high-quality experiences across any media type, library size, or audience scale without expending the capital and developing the expertise needed to build and manage their own networks. Due to recent industry developments, Tree Top is in the process of re-evaluating the NetThruster technology, and as such, has temporarily ceased active development of this subsidiary. History Effective October 19, 2007, TTI entered into an Agreement and Plan of Reorganization (the “Agreement”) with all of the stockholders of Ludicrous,, pursuant to which TTI agreed to acquire all of the issued and outstanding common stock of Ludicrous from the stockholders in consideration for the issuance of a total of 68,000,000 newly issued shares of TTI’s common stock, allocated among the stockholders of Ludicrous on a pro rata basis.Accordingly, after the closing of the stock exchange on November 1, 2007 as contemplated by the Agreement, Ludicrous became a wholly owned subsidiary of TTI, and the prior shareholders of Ludicrous became the majority shareholders of TTI.In the Agreement, the stockholders of Ludicrous agreed to confer upon a designee of TTI, voting power over their shares of TTI’s common stock acquired by them for a period equal to the lesser of (i) two years or (ii) the sale of the common stock by the stockholder in accordance with Rule 144 of the Securities Act of 1933.However, the shares of the two (2) largest stockholders, James Black, and The Davis Family, who held an aggregate of over 80% of the issued and outstanding shares of common stock of Ludicrous, were each required to execute a two (2) year lock-up agreement. The business combination between TTI and Ludicrous closed on November 1, 2007, and David Reichman, the Chief Executive Officer of TTI, was designated by TTI to be the voting trustee for 68,000,000 outstanding shares of TTI currently owned by the prior stockholders of Ludicrous. Subsequently, due to the departure of James Black and the non-development and deployment of the technology, approximately 72% or 49,000,000 shares were cancelled and or returned to the company. 1 On April 24, 2009, Tree Topentered into a stock exchange agreement (the "Exchange Agreement") with BAT BioEnergy Systems Management Inc. , Wimase Limitedand Energetic Systems Inc., LLC .Under the terms of the Exchange Agreement, the Company agreed to acquire, all of the issued and outstanding shares of BAT.The proposed acquisition will result in BAT becoming a wholly-owned subsidiary of the Company upon closing. The Exchange Agreement calls for the issuance of a total of 3,500,000 shares of common stock of the Company, par value $.001 per share , in exchange for the transfer of all of the issued and outstanding shares of common stock of BAT to the Company. BAT is the originator and incubator of environmentally friendly technologies useful in the areas of energetic materials, chemicals and chemical processes, gasification, and the safe and novel destruction of biological and other hazardous wastes.The Company has been focused on the incubation growth and commercialization of novel technology platforms designed to address the fundamental limitations of many of today’s technologies and businesses. The Company and the newly announced acquisition will seek to provide key technologies to the biofuels sector, designed to help make biofuels more cost effective and of a higher quality. BAT is also the originator ofvarious proprietary, clean-tech, environmentally-friendly technologies and intellectual properties in the areas of hazardous waste destruction, energetic materials, chemical recycling processes, and coal gasification. BAT also maintains unique electrolytic technology that simplifies the production of bio fuels, specifically biodiesel and its byproducts. BAT was acquired by Tree Top in August of 2009 in order to exploit its key intellectual properties, which have been applied to the construction of systems and equipment designed to facilitate the destruction of pharmaceutical, medical, biological, chemical, red bag and other hazardous wastes, with clean reusable energy produced as a byproduct.The system utilizes cold plasma technology to initiate a chemical reaction inside the unit.The chemical reaction causes enough heat to facilitate the waste destruction, resulting in a drastically reduced carbon footprint, as noincineration is needed. The energy needed to start the process is the equivalent of only five light bulbs, resulting in a significantly lower cost of operation.The unit is relatively compact, can be retrofitted into existing structures or made mobile for smaller venues, and can be scaled up to meet the hazardous waste destruction needs of almost any user. In considering the entire waste destruction business and analyzing where the opportunities can be found, it is apparent that the pharmaceutical, medical, biological, chemical, and red bag waste industries should be the best fit for the BAT technology, both from an environmental and cost structure perspective. While municipal, restaurant and/or household waste cost approximately $ .30 per pound to incinerate or store, hazardous waste disposal has been calculated at upwards of $2.00 per pound. This is because, in order to comply with governmental and environmental regulations, a work-intensive system of processing, handling, storing, transporting, and finally burying hazardous waste is required at most pharmaceutical companies.Once hazardous waste has been produced, its disposition is the responsibility of the producer thereafter.If there is an environmental issue resulting from hazardous waste production, the waste generator is solely responsible. In spite of this, many companies who produce hazardous waste in the pharmaceutical industry and biological / hospital red bag waste area currently use conventional haul-destroy companies and methods to eliminate the waste.This exposes them to several increased costs, including: · environmental costs · transportation costs · insurance costs · storage costs · overall handling costs 2 The BAT technology allows companies to destroy hazardous material streams in-line before they exit the consolidated system, and therefore such companies never become hazardous waste generators. This provides a commercial solution for the processing of hazardous waste in-house and on demand at local sites. The advantages of this are numerous. Byproducts from the system are essentially water and carbon dioxide, plus trace amounts of organics. The system specifically eliminates oxides of nitrogen, chlorine gas, and other toxic gasses typically produced by conventional incinerators.The process is completely “green”, converting all the waste into water, carbon dioxide and nitrogen.And, the technology allows for the potential capturing of reusable energy when the waste destruction system is operating in the “full oxidation - exothermic mode”.This excess energy, in the form of heat, can be utilized within other facility operations. There are currently no direct competitors offering this new and novel technology in the waste destruction market.The only competition in this field is the conventional method of waste removal and destruction which is very expensive within each step of the process and produces a significant carbon footprint, at both the beginning and end of the process. Tree Top plans to immediately target the pharmaceutical industry.The top pharmaceutical companies produce upwards of 600,000,000 pounds of active pharmaceutical intermediates (API) waste per year. That translates into over $1.2 billion dollars of cost connected to the management of hazardous waste. Research and Development Although our staff is limited, we continue to monitor new developments and any emerging technologies. Intellectual Property Our success depends in part upon our ability to protect our core technology and other intellectual capital. To accomplish this, we rely on a combination of intellectual property rights, including patents, trade secrets, copyrights, trademarks, domain registrations and contractual protections. With the acquisition of BAT, Tree Top acquired fifteen (15) intellectual properties pertaining to the construction of the mobile configuration and operation of the glyd-arc medical waste destruction unit, as well as an enhanced configuration and novel method for coal gasification . As of December31, 2009, Tree Top had received no patents in the United States and no patents in foreign jurisdictions.We have no pending patent applications in the United States and no pending patent applications in foreign jurisdictions.We had received no trademarks and had no pending trademark applications in the United States. We had no pending trademark applications in foreign countries and no non-U.S. trademark applications had been issued. We generally control access to and use of our software and other confidential information through (a) the use of internal and external controls, including physical and electronic security, contractual protections with employees, contractors, customers and partners, and (b) domestic and foreign copyright laws. Government Regulation BAT According to the Environmental Protection Agency (“EPA”), no registration of the BAT system is required because the waste destruction process does not involve incineration.Incineration processes are subject to regulation by the EPA.However, any hazardous waste destruction system that is constructed will be subject to the state laws and regulations where the system is located, as well as any regulations pertaining to the storage, transporting and/or destroying hazardous waste.BAT is also subject to government laws and regulations governing health, safety, working conditions, employee relations, wrongful termination, wages, taxes and other matters applicable to businesses in general. 3 NetThruster NetThruster is subject to various federal, state and local laws affecting the telecommunications and Internet industries.Laws and regulations that apply to communications and commerce conducted over the Internet are becoming more prevalent, both in the United States and internationally, and may impose additional burdens on companies conducting business online or providing Internet-related services such as ours The laws relating to the liability of private network operators for information carried on or disseminated through their networks are unsettled, both in the United States and abroad. Network operators have been sued in the past, sometimes successfully, based on the content of material disseminated through their networks. The Federal Trade Commission and equivalent state agencies regulate advertising and representations made by businesses in the sale of their products, which apply to us.NetThruster is also subject to government laws and regulations governing health, safety, working conditions, employee relations, wrongful termination, wages, taxes and other matters applicable to businesses in general. Competition BAT There are currently no direct competitors offering this new and novel technology into the waste destruction market.The only competition in this field is the conventional method of waste removal and destruction which is very expensive within each step of the process and produces a significant carbon footprint, at both the beginning and end of the process. NetThruster The CDN market is highly competitive and is characterized by constantly declining prices and multiple types of vendors offering varying combinations of computing and bandwidth to content providers. Our primary competitors include content delivery service providers such as Limelight Networks, Akamai, Level 3 Communications and Internap Network Services Corporation, which acquired VitalStream. More recently, EdgeCast Networks and BitGravity have entered the marketplace. Also, as a result of the growth of the content delivery market, a number of companies are attempting to enter our market, either directly or indirectly, some of which may become significant competitors in the future. Internationally, we compete with local content delivery service providers, many of which are very well positioned within their local markets. Employees As of December 31, 2009, we employed two people on a full-time basis. Both employees are in executive positions.We project that during the next 12 months, our workforce is likely to increase.To support our need for technical staffing, we have established relationships with technical staffing organizations that continuously offer qualified personnel to meet our requirements. Seasonality Our operations are not expected to be affected by seasonal fluctuations, although our cash flow may be affected by fluctuations in the timing of cash receipts from our potential future customers. 4 ITEM 2.PROPERTIES Currently, TTI does not lease, rent or own any property. ITEM 3.LEGAL PROCEEDINGS ITI has filed suit in United States District Court against Dr. Steven Hoefflin for libel. The suit seeks redress in the form of enjoining the shareholder from any further harassment and in the form of damages from the shareholder and others who have allegedly abetted the shareholder’s actions.This case was dismissed in New York and we are currently evaluating if it would be productive to file the claim in the Los Angeles County Federal Court.In addition, we have recently become aware this same shareholder has filed a third party cross complaint against TTI and one of its officers, in Los Angeles Superior Court. TTI is confident of prevailing in this suit although there is no assurance regarding the results of litigation ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of security holders during the fourth quarter of the fiscal year covered by this report. PART II ITEM 5.MARKET FOR THE REGISTRANT'S COMMON STOCK, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES. TTI’s common stock is quoted through the over-the-counter market on the Financial Industry Regulatory Authority Bulletin Board (“OTC Bulletin Board”) under the symbol “TTII.”Limited trading has occurred over the past several years.The following table sets forth high and low sales prices of TTI common stock for each fiscal quarter for the last two fiscal years as reported by the OTC Bulletin Board, based on closing prices.The prices in the table reflect inter-dealer prices, without retail markup, markdown or commission and may not represent actual transactions. Year Ended December 31, 2008 High Low First Quarter ended March 31, 2008 $ $ Second Quarter ended June 30, 2008 $ $ Third Quarter ended September 30, 2008 $ $ Fourth Quarter ended December 31, 2008 $ $ Year Ended December 31, 2009 High Low First Quarter ended March 31, 2009 $ $ Second Quarter ended June 30, 2009 $ $ Third Quarter ended September 30, 2009 $ $ Fourth Quarter ended December 31, 2009 $ $ As of March 31, 2010, there were approximately 824 record holders of TTI’s common stock, not including shares held in “street name” in brokerage accounts which are unknown. As of March 31, 2010, there were approximately 130,994,100 shares of TTI’s common stock outstanding on record. 5 Dividends TTI has not declared or paid any cash dividends on its common stock and do not anticipate paying dividends for the foreseeable future. Transfer Agent and Registrar The transfer agent and registrar for TTI’s common stock is ComputerShare Trust, 350 Indiana Street, Suite 800, Golden, Colorado80401, telephone 303-262-0600 extension 5723. Repurchases of Our Securities None of the shares of our common stock were repurchased by during the fiscal quarter ended December 31, 2008. Sales of Our Unregistered Securities During 2009 Not Previously Disclosed None. ITEM 6.SELECTED FINANCIAL DATA Balance Sheet December 31, December 31, Change Current Assets $ $ $ Property and Equipment Other Assets - - Total Assets $ $ $ Current Liabilities $ $ $ Stockholders’ (Deficit) $ $ $ Statement of Operations Revenues $ - $ $ Operating Expenses Other Income (Expenses) Net Loss $ $ $ Basic Loss Per Share $ $ $ ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cautionary Statements This Form 10-K may contain “forward-looking statements,” as that term is used in federal securities laws, aboutNetThruster’s consolidated financial condition, results of operations and business.These statements include, among others: 6 · statements concerning the potential benefits that may be experienced from business activities and certain transactions contemplated or completed; and · statements of our expectations, beliefs, future plans and strategies, anticipated developments and other matters that are not historical facts.These statements may be made expressly in this Form 10-K.You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates,” “opines,” or similar expressions used in this Form 10-K.These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied in those statements.The most important facts that could prevent us from achieving its stated goals include, but are not limited to, the following: a) volatility or decline of TTI’s stock price; b) potential fluctuation of quarterly results; c) failure to earn revenues or profits; d) inadequate capital to continue or expand its business, and inability to raise additional capital or financing to implement its business plans; e) failure to commercialize our technology or to make sales; f) decline in demand for our products and services; g) rapid adverse changes in markets; h) litigation with or legal claims and allegations by outside parties against TTI or Ludicrous, including but not limited to challenges to intellectual property rights; i) insufficient revenues to cover operating costs; and j) failure of the BATtechnology to function properly There is no assurance that we will be profitable, we may not be able to successfully develop, manage or market our products and services, we may not be able to attract and retain qualified executives and technology personnel, we may not be able to obtain customers for our products or services, our products and services may become obsolete, government regulation may hinder our business, additional dilution in outstanding stock ownership may be incurred due to the issuance of more shares, warrants and stock options, or the exercise of outstanding warrants and stock options, and other risks inherent in our businesses. Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements.We caution you not to place undue reliance on the statements, which speak only as of the date of this Form 10-K.The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue.We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Form 10-K, or to reflect the occurrence of unanticipated events. RESULTS OF OPERATIONS We realized revenues of $-0-during the year ended December 31, 2009. We presently do not have a steady source of revenue. Our operating expenses increased from $4,136,423 in 2008 to $61,460,167 in 2009. The increase was primarily the result of stock compensation expenses to officers, directors and consultants. General and administrative expenses decreased from $1,512,222 to $561,814 or 63% because of a decrease in shares of common stock used to pay for services. Professional fees and officer compensation increased by $9,634,726 and $46,393,164, respectively. Depreciation expense increased from $26,094 to $32,356 because of the purchase of office equipment in 2008. Our net loss increased by $57,333,044 from $4,140,809 in 2008 to $61,473,853 in 2009. This translates to a $0.85 increase in loss per share from $(0.07) in 2008 to $(0.92) in 2009. Included in our net loss was $57,855,587 and $1,933,000 for the value of common stock and common stock purchase warrants and options which were issued in 2009 and 2008 respectively. Excluding these non cash expenses, our net loss would have been $3,618,266 and $2,207,809, respectively. We expect that our losses will continue to be approximately $100,000 per month until we are able to establish a reliable revenue flow. 7 LIQUIDITY AND CAPITAL RESOURCES At December 31, 2009 we had cash on hand of $104,891 compared to $663 at December 31, 2008. We used cash in our operations of $1,055,247 in 2009 compared to $1,233,124 in 2008. We also used cash of $-0- in 2009 in our investing activities compared to net cash used of $88,196 in 2008. We raised $110,500 and $725,000 from the sale of our common stock or exercises of stock options in 2009 and 2008, respectively. Additionally, we raised $862,638 and $155,000 from related party loans and $292,860 from other notes payable. We anticipate that we will continue to have a negative cash flow from operations of approximately $100,000 per month for 2010. We do not have sufficient cash on hand at December 31, 2009 to cover that negative cash flow. We will attempt to raise capital through the sale of our common stock or through debt financing. OFF-BALANCE SHEET ARRANGEMENTS None CONTRACTUAL OBLIGATIONS None Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. These principles require us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, cash flow and related disclosure of contingent assets and liabilities. Our estimates include those related to revenue recognition, accounts receivable reserves, income and other taxes, stock-based compensation and equipment and contingent obligations. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from these estimates. To the extent that there are material differences between these estimates and our actual results, our future financial statements will be affected. We define our “critical accounting policies” as those U.S. generally accepted accounting principles that require us to make subjective estimates about matters that are uncertain and are likely to have a material impact on our financial condition and results of operations as well as the specific manner in which we apply those principles. Our estimates are based upon assumptions and judgments about matters that are highly uncertain at the time the accounting estimate is made and applied and require us to continually assess a range of potential outcomes. A detailed discussion of the critical accounting policies that most affect our company is located in Footnote 2 of the notes to our financial statements. 8 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA /Letterhead/ REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Tree Top Industries, Inc. We have audited the accompanying consolidated balance sheets of Tree Top Industries, Inc. (a development stage company) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended,and for the period from inception on August 1, 2007 through December 31, 2009. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Tree Top Industries, Inc.(a development stage company) at December 31, 2009 and 2008, and the results of its consolidated operations and cash flows for the years then ended and for the period from inception on August 1, 2007 through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Tree Top Industries, Inc. will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations, has a working capital deficit and is dependent of financing to continue operations. These issues raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill, LLC Bountiful, UT April 15, 2010 9 Tree Top Industries, Inc. (A Development Stage Company) Consolidated Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash $ $ Prepaid expenses - Advances - Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Technology, net - - Total Other Assets - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Bank overdraft - Accrued interest payable Due to officers and directors Notes payable Total Current Liabilities COMMITMENTNS AND CONTINGENCIES $
